DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.

Status of the Claims
Amendment filed 13 December 2021 is acknowledged.  Claim 21 has been amended.  Claims 1-21 and 23-26 are pending.

Response to Arguments
Applicant’s amendments to claim 21 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 21 and 23-26 made in the final rejection filed 18 October 2021.  The 35 U.S.C. 112(b) rejection of claims 21 and 23-26 has been withdrawn.
Applicant’s amendments to claim 21 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 21 and 23-26 made in the final rejection filed 18 October 2021.  See reasons for allowance below.  The 35 U.S.C. 103 rejections of claims 21 and 23-26 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed for the reasons set forth with respect to claims 2 and 12 in the non-final rejection filed 15 January 2020.  Please see the non-final rejection filed 15 January 2020 for the detailed reasons for allowance.
Claims 21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the display device of claim 21 in the combination of limitations as claimed, noting particularly the newly presented limitation of the claim, “a plurality of scan lines extending in a first direction, the plurality of scan lines comprising a first scan line and a second scan line that are apart from each other with respect to a virtual line along a second direction across the first region; [and] wherein the first pixel circuit, which is electrically connected to the first scan line configured to be driven by the first scan driver, and the second pixel circuit, which is electrically connected to the second scan line configured to be driven by the second scan driver, are arranged in a same row in the first direction, the first and second scan lines being electrically disconnected at the virtual line.”
Ryoo et al. (US Patent Application Publication 2017/0154566, hereinafter Ryoo ‘566) in view of Natori (US Patent Application Publication 2009/0051636, hereinafter 
Omoto et al. (US Patent Application Publication 2010/0265233) teaches (FIG. 1) scan lines (WSL and DSL) on opposing sides of a pixel array (11).  However, these scan lines cannot be said to be apart from each other with respect to a virtual line along a second direction across the first region as claimed.
Claims 23-26 are allowed based on their dependency from allowable claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826